Citation Nr: 0027451	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-19 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a low back condition.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
loss of vision.

3. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
dizziness.

4. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to 
February 1970.  

This appeal arises from an August 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND


The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for a low back condition, loss of vision, 
headaches and dizziness.  He states that these conditions 
started in service and have been ongoing problems since 
discharge.  

The record reveals that the veteran's current claims are not 
his first claims of entitlement to service connection for 
these disabilities.  The most recent denials for a low back 
condition, loss of vision, headaches and dizziness were by 
rating decision of December 1996.  He was notified of the 
outcome of those decisions by a letter of the same month.  No 
appeal was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the December 1996 
rating decision is final.  

Unfortunately, the November 1998 Statement of the Case does 
not mention the applicable laws and regulations concerning 
petitions to reopen previously denied claims based on new and 
material evidence, nor does it analyze whether new and 
material evidence has been submitted since the last final 
rating decision.  As the Board must determine whether new and 
material evidence has been submitted irrespective of the RO's 
August 1998 finding, Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), further development is in order.

The Board takes this opportunity to remind the RO that in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Unites States Court of Appeals (Court) for determining 
whether new and material evidence had been submitted to 
warrant reopening of a claim for service connection.  
Specifically, the Court of Appeals held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a) 
(1999), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" (emphasis added).  Thus, the RO must use 38 C.F.R 
§ 3.156(a) to determine whether new and material evidence has 
been submitted sufficient to reopen the veteran's claims for 
service connection for the aforementioned conditions.  
Accordingly, the RO must be given an opportunity to not only 
receive notice of the Hodge decision, but also an opportunity 
to provide hearing testimony on his claims and to submit 
evidence relative to the change in the law.  This also has 
not been done.  

Finally, in an effort to avoid another remand in the future, 
and in order to secure all pertinent records which may be in 
the custody of the United States Government the Board 
concludes that efforts should be undertaken to secure the 
medical records used in awarding Social Security disability 
benefits to the appellant in April 1996.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should contact the Social 
Security Administration and request 
photocopies of any and all medical 
records reviewed in reaching the April 
1996 decision granting disability 
benefits to the appellant.  All attempts 
to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therein.

2.  The veteran's aforementioned claims 
should then be evaluated on a new and 
material evidence basis, under the 
provisions of 38 C.F.R. § 3.156.  
Consideration under the Colvin 
"reasonable possibility" standard 
should not be undertaken.  The veteran 
should be given notice of the Hodge 
decision, and afforded an opportunity to 
present testimony and evidence relative 
to the change in law set forth in Hodge.  
All evidence, including any additional 
evidence submitted by the veteran, must 
be considered.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate SSOC, which sets forth the 
pertinent legal criteria.  The veteran 
and his representative should be given 
the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
matter.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


